Citation Nr: 0727926	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  98-14 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than March 7, 1995 
for an award of Dependency and Indemnity Compensation (DIC) 
benefits based entitlement under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Sean Ravin, attorney


WITNESSES AT HEARING ON APPEAL

Appellant, N.R.H., and D.A.T.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active military service from January 1942 to 
January 1946, and he died in December 1984.  The appellant is 
his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Nashville Regional Office (RO) which 
awarded DIC benefits, effective March 7, 1995, based on 38 
U.S.C.A. § 1151.

By March 2000 decision, the Board denied an effective date 
earlier than March 7, 1995 for the award of DIC benefits.  
The appellant appealed that determination to the U.S. Court 
of Appeals for Veterans Claims (the Court).  While the matter 
was pending before the Court, the VA Office of General 
Counsel, on behalf of the Secretary, and the appellant's 
attorney filed a Joint Motion to Remand the Board's decision.  
The purpose of the remand was for the Board to acquire 
additional records and information from the Social Security 
Administration (SSA) and for the Board to obtain VA medical 
treatment records from the Syracuse, New York, VA Medical 
Center (VAMC).  The Court granted the motion by January 12, 
2001 order. The case returned to the Board following 
completion of development made pursuant to a May 2001 Board 
remand.  In April 2004, the Board issued a decision which 
denied the appeal.

The appellant subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In January 
2007, the Secretary of Veterans Affairs (Secretary) and the 
veteran, through his attorney, entered a Joint Motion to 
vacate the Board's decision and remand the matter to the 
Board.  That motion was granted by the Court in January 2007.  


FINDINGS OF FACT

1. All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2. The veteran died in December 1984, and the appellant's 
initial application for DIC benefits was received at the RO 
on March 7, 1995.

3.  The appellant did not file with the SSA a form jointly 
prescribed by VA and the SSA subsequent to the veteran's 
death.  


CONCLUSION OF LAW

The criteria for an effective date earlier than March 7, 1995 
for the award of DIC benefits have not been met. 38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.150, 3.153, 3.155, 
3.201, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law during the pendency 
of this appeal. On November 9, 2000, the President signed 
into law the Veterans Claim Assistance Act (VCAA).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).

The appellant was notified of the information necessary to 
substantiate her claim by means of the discussion in the June 
1997 and subsequent rating decisions, the July 1998 statement 
of the case, a May 2001 Board remand and the February 2003 
statement of the case.  VA attempted to inform the appellant 
of which information and evidence she was to provide to VA 
and which information and evidence VA would attempt to obtain 
on her behalf.  In a VCAA notification letter dated in July 
2001 the RO asked her to specify where the veteran had 
received treatment and solicited releases to obtain his 
private records.  The RO also informed the appellant that it 
would request these records.  The Board also notes that the 
appellant has been represented by an attorney who may be 
expected to have knowledge of the laws and regulations 
applicable to this appeal.  No additional notification is 
required.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not specifically contain the 
"fourth element," the Board finds that the appellant was 
invited to submit additional evidence in the May 2001 Board 
remand and the July 2001 letter.  Moreover, the appellant was 
afforded opportunity to provide testimony at two Board 
hearings.  At that latter hearing, the appellant was invited 
to submit additional evidence.  Nevertheless, the appellant 
has not identified any additional evidence that has not been 
made a part of her record.  Consequently, the Board finds 
that deciding the issue on appeal will not be prejudicial to 
the appellant.

In the appellant's case, as noted above, the RO issued the 
initial rating decision in June 1997, prior to the enactment 
of VCAA, the notice of which was issued initially in the May 
2001 Board remand.  Because the VCAA notice in this case was 
not provided to the appellant prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
not comply with the express requirements of the law.  In this 
case, the appellant was notified of the VCAA by virtue of the 
Board's remand.  Additional development was accomplished on 
behalf of her claim in consequence thereof, and she was 
afforded additional opportunity to submit more evidence.  
Thereafter, her claim was reviewed in the February 2003 
supplemental statement of the case after the efforts to 
develop her claim had been exhausted.  Thus, there has been 
no prejudice due to the timing of notification.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(c), (d)).  Here, the RO obtained the veteran's 
available service medical records.  The RO also obtained the 
veteran's VA and private treatment records from the medical 
providers identified by the appellant.  Furthermore, 
beginning in November 1998, the RO made numerous attempts to 
obtain information from the Social Security Administration 
(SSA).  In addition, the appellant was afforded the 
opportunity to provide testimony at Board hearings, conducted 
in January 2000 and September 2003.

In the Joint Motion it was stated that in the decision of 
April 2004 the Board had not adequately addressed the 
question of whether all relevant Social Security Records, 
particularly any claim for Social Security death benefits, 
had been obtained.  In particular, the Joint Motion stated 
that the Board had not adequately discussed an August 1999 
SSA document which stated that the appellant had "filed and 
was entitled to widow's benefits on the social security 
number of [the veteran] in 09/88."  It was further stated 
that on remand the Board may determine whether it was 
necessary to request clarification from SSA regarding whether 
appellant had filed an application with SSA for widow's 
benefits.  However, the Board has concluded that the 
development actions which were previously accomplished were 
adequate, and that the defect noted in the prior Board 
decision may be corrected through a more extensive discussion 
by the Board without the necessity of a remand.  This matter 
is addressed more fully below in the discussion of the 
analysis of the evidence.  

The Board has noted that the appellant provided testimony at 
two Board hearings.  The former hearing was a Travel Board 
hearing conducted at the RO in January 2000.  The latter was 
a Central Office Hearing, presided over by a Veterans Law 
Judge in September 2003.  Unfortunately, both Board members 
have since retired.  The appellant was offered an opportunity 
to have yet another hearing by letter in February 2007, but 
did not request one.  Accordingly, the Board will decide the 
appeal based on the current record, taking into consideration 
testimony given by the appellant during the past hearings.  

The veteran died in December 1984 at the VA Medical Center in 
Syracuse, New York.  His certificate of death discloses that 
the immediate cause of death was cardiorespiratory failure 
due to renal failure and coronary artery disease.  Diabetes 
mellitus was identified as another condition causing death.

The RO received notification of the veteran's death on 
December 11, 1984.  By December 18, 1984 letter, the RO 
advised the appellant that she was eligible to apply for DIC 
and/or death pension benefits.  The correspondence reflects 
that the RO enclosed a VA Form 21-534, Application for 
Dependency and Indemnity Compensation or Death Pension by a 
Widow or Child, and advised her of the importance of 
returning the completed application within one year.

Later that month, an application for a U.S. flag for burial 
purposes was received at the RO, and in February 1985, an 
application for burial benefits under Chapter 23 of the U.S. 
Code was submitted.  The appellant did not file a claim for 
DIC until March 7, 1995.  On her application, she claimed 
that the veteran's death was due to his military service.  
She checked a box indicating that she had not previously 
filed a claim.  

By a March 1995 rating decision, the RO denied service 
connection for the cause of the veteran's death on the basis 
that none of the disabilities from which he died were shown 
to have been incurred in service.  In September 1995, the 
appellant disagreed with the RO determination, arguing that 
the veteran's death was the result of treatment furnished at 
the Syracuse VA Medical Center.

The RO thereafter obtained a medical opinion from a VA 
physician to the effect that it was at least as likely as not 
that the veteran's right leg infection in November 1984 
contributed significantly to his death.  By a June 1997 
rating decision, the RO awarded DIC benefits based on the 
provisions of 38 U.S.C.A. § 1151.  The effective date of the 
award was March 7, 1995, the date of receipt of the 
appellant's claim.

In an October 1997 statement, appellant disagreed with the 
effective date of the award of DIC, claiming that she was 
entitled to an effective date of December 1984, the date of 
the veteran's death.  In support of her contention, she 
indicated "I made a request at Syracuse VA Medical Center at 
the time of my husband's death in December 1984."  In 
addition, in a January 1998 letter, the appellant wrote to 
her congressional representative, stating that upon her 
husband's death in December 1984, she had "filed a wrongful 
death case" with VA.  She stated that she had "kept this up 
for many years" and, as such, felt that the effective date of 
her award should be December 1984.

At a November 1998 conference with a Decision Review Officer, 
the appellant indicated that she was unsure whether she had 
filed a claim for widow's benefits with SSA, following the 
veteran's death.  She requested that the RO obtain that 
information from SSA.

The record reveals that the RO thereafter attempted on 
several occasions to obtain this information from SSA.  After 
at least three unanswered letters and a number of telephone 
calls, by August 1999 letter, SSA responded that the 
appellant had become "entitled to" spouse's benefits in April 
1980 and widow's benefits in December 1984.  Thereafter, 
clarification of this information by telephonic contact with 
an official at SSA was obtained.  August 1999 reports of 
contact and an August 1999 Certification of Contents of 
Documents or Records, SSA Form 704, indicate collectively 
that, as the veteran was in receipt of SSA disability 
benefits prior to his death and the appellant was also 
receiving spouse benefits, after his death in December 1984, 
all she would have to do would be to call SSA and her spouse 
benefits would be automatically "changed over" to widow's 
benefits without any proof of death since they simply pay the 
greater benefit and not both.  It was further indicated that 
SSA has eliminated almost all actual paperwork applications, 
and that, in any event, any paperwork received is destroyed 
after 5 years.

In January 2000, the appellant testified at a Travel Board 
hearing at the RO that her March 1995 application for DIC 
benefits was a "follow-up" claim.  She explained that after 
her husband's death in December 1984, she had filed a claim 
for VA benefits with the help of a VA employee in Syracuse, 
New York.  She indicated that she heard nothing about her 
claim so she "just kept working on to try to get something 
established," including follow-up letters and telephone 
calls.  She indicated that she had no documentation of this, 
as she had left all of her important papers with her 
daughter, whose house had recently burned down.  She also 
indicated that she had spoken with the VA employee with whom 
she filed her original claim, but was told that he "didn't 
have anything."  The appellant emphasized that she filed lots 
of paperwork when she filed her application for burial 
benefits in December 1984; she indicated that she filed her 
application for DIC benefits at that time.

A notarized statement, dated in January 2000 was received 
from the appellant's daughter to the effect that the 
appellant's papers related to her VA claim and other 
important documents were destroyed in a house fire in April 
1994.

A May 2001 report of contact (VA Form 119) shows that the RO 
contacted an individual at the SSA office in Nashville who 
estimated that the veteran had applied for SSA benefits on 
two occasions, once in January 1992 and another time in July 
1993.  The estimated dates of filing were based on the dates 
that the claims were decided.

Statements from SSA, dated in September 2001, disclose the 
information that the veteran and appellant were receiving SSA 
benefits from April 1984.  A March 2002 statement shows that:

"Claimant was receiving benefits prior to the numberholder's 
death as a mother with child in care.  Automatic conversion 
happened in 12-84 to survivor's benefits and again in 09-98 
when she turned 60, to widow's benefits.  All of these 
conversions happened without actual applications being filed.  
These occurred because she was receiving regular monthly 
benefits on his record at the time of his death, she 
continued to have children in her care after his death and 
she did not marry again prior to age 60."

The appellant and her witness provided testimony at a Central 
Office hearing conducted in September 2003.  At that time, 
the appellant in essence restated her belief of her 
entitlement to an earlier effective date.

If a claimant files an application for DIC benefits within 
one year after the veteran's death, then the effective date 
is the first day of the month in which the veteran died. 38 
U.S.C. § 5110(d)(1).  If no such application is filed or 
could be construed to have been filed within one year after 
the veteran's death, then the effective date will be the date 
of receipt of the claim. 38 U.S.C.A. § 5110(d)(1); 38 C.F.R. 
§ 3.400(c)(2).

In this case, the appellant contends that she filed a claim 
for DIC benefits shortly after the veteran's death in 
December 1984, at the same time she filed her application for 
burial benefits.  The Board has carefully reviewed the claims 
folder, but finds no indication that any claim for DIC 
benefits was received prior to March 7, 1995.  As set forth 
above, the record does reflect receipt of an application for 
a U.S. flag for burial purposes in December 1984 and an 
application for burial benefits in February 1985; however, 
nowhere on these applications did the appellant indicate that 
she was filing for DIC.  Consequently, there is no basis for 
a finding that the applications for a U.S. flag and burial 
benefits filed in December 1984 and February 1985, 
respectively, constituted informal claims for DIC benefits so 
as to relate the effective date of the eventual DIC award to 
the appellant back to that time period. 38 C.F.R. § 3.155.

Moreover, the Board observes that in Shields v. Brown, 8 Vet. 
App. 346 (1995), the Court held that an application for 
burial benefits was not in and of itself an application for 
DIC benefits.  In that case, the Court indicated that an 
application for burial benefits "may not be construed as an 
informal claim for DIC benefits" pursuant to 38 C.F.R. § 
3.155, because the appellant did not identify DIC benefits as 
among the benefits being sought.  In view of the foregoing, 
the Board finds that the December 1984 application for a U.S. 
flag and the February 1985 application for burial benefits do 
not constitute formal or informal claims for DIC benefits.

Also, it is noted that, by regulation, once notice of the 
death of a veteran is received, in some cases VA is charged 
with the duty to furnish an appropriate application form for 
DIC benefits to any dependent of a veteran who has apparent 
entitlement. 38 C.F.R. § 3.150(b).  Yet, when death is due to 
VA hospital treatment, training, medical or surgical 
treatment, or examination, a specific application for 
benefits will not be initiated. 38 C.F.R. § 3.150(c).

In this case, the record reflects that on notification of the 
veteran's death, the RO did provide the appellant with VA 
Form 21- 534, Application for Dependency and Indemnity 
Compensation or Death Pension by a Widow or Child.  However, 
there is no indication in the documentary evidence of record 
that she returned it prior to March 7, 1995.  In that March 
1995 claim, she specified that she had not previously filed a 
claim.  Thus, section 3.150 does not provide a basis on which 
to grant an earlier effective date.

The provisions of 38 C.F.R. § 3.153 which provide that 
certain claims filed with SSA will be considered claims for 
death benefits for VA purposes. 38 U.S.C.A. § 5105; 38 C.F.R. 
§ 3.153.  The regulation specifically states that:

An application on a form jointly prescribed by the 
Secretary and the Secretary of Health, Education, 
and Welfare filed with the Social Security 
Administration on or after January 1, 1957, will be 
considered a claim for death benefits, and to have 
been received in the Department of Veterans Affairs 
as of the date of receipt in Social Security 
Administration.  The receipt of such an application 
(or copy thereof) by the Department of Veterans 
Affairs will not preclude a request for any 
necessary evidence.  

Such a claim is considered to have been received by VA on the 
date of receipt by SSA. Id.; 38 C.F.R. § 3.201.  However, as 
noted above, the appellant is not shown to have filed a claim 
for widow's benefits with SSA following the veteran's death.  
Thus, the above legal authority does not provide a basis on 
which to assign an earlier effective date in this case.  In 
reaching this conclusion, the Board has considered a document 
from SSA dated in August 1999 which indicates that the 
appellant had "filed and was entitled to widow's benefits on 
the social security number of [the veteran] in 09/88."  
Significantly, however, all other evidence which is of record 
points to the opposing conclusion that the appellant did not 
file a claim for widow's benefits after her husband's death.  
Her claim for an earlier effective date was based on her 
belief that benefits should be paid back to the date of death 
(see appeal statement of September 2, 1998).  The Board notes 
that the appellant herself has not specifically stated that 
she filed a claim for SSA death benefits.  Rather, she 
herself stated either that she was unsure whether she had 
filed a claim form with SSA or that the benefits which she 
and her husband received from SSA prior to his death 
automatically converted to death benefits following his 
death.  In this regard, a deferred rating dated in November 
1998 noted that the appellant did not know if she had filed a 
claim for Survivor's benefits with the SSA after the 
veteran's death.  A report of contact dated in August 1999 
reflects that after being advised that what the VA needed to 
know was when she applied to SSA for widow's benefits, "She 
said that he go [sic] Social Security about 10 years before 
he died, she got it prior to his death, and they just changed 
it over."  Similarly, during the hearing held in January 
2000, she recounted receiving SSA benefits long before her 
husband died, and she made no mention of filing a claim with 
SSA which could also qualify as a claim for VA benefits.  
During the hearing held in September 2003, she stated that 
she had been drawing Social Security from when he husband got 
ill, and that when he died they just put more in hers.  Later 
in the hearing she stated "Called Social Security to change 
it over and would automatically do it.  That's what they're 
claiming and that is what took place."  Thus, the 
appellant's multiple statements on this point weigh against a 
conclusion that she filed a jointly prescribed form with SSA 
following the veteran's death.  

The possibility that the appellant filed a claim for widow's 
benefits with Social Security that could qualify as a claim 
for VA DIC benefits is likewise contradicted by almost all of 
the information obtained from the Social Security 
Admsitration.  A letter dated from the Social Security 
Administration dated August 17, 1988, indicates that the 
appellant became entitled to spouses' benefits in April 1980, 
and became entitled to widow's benefits in December 1984.  
However, there was no indication that a separate claim for 
widow's benefits had been filed.  The RO subsequently 
contacted the Social Security Administration on August 18, 
1999, and was advised that in looking at the records and 
information on this veteran, he had been in receipt of Social 
Security disability benefits prior to his death, and his wife 
was drawing spouses benefits.  The Social Security employee 
stated that "there is no application or paperwork to be done 
when the veteran died, that they simply call in or send a 
note, or any other means to notify Social Security of the 
death and benefits are changed over to widow's benefits."  
The SSA employee further stated that if there had been an 
actual file it would have been destroyed.  Although the RO 
subsequently issued the above referenced August 24, 1999, 
letter in which it indicated that the appellant filed and was 
entitled to widow's benefits, the foregoing telephonic 
exchange makes it clear that no actual claim form was field 
by the appellant following the veteran's death.  This was 
again confirmed by a report of contact on August 24, 1999, in 
which it was noted that if a widow such as the appellant was 
already drawing benefits, then all they had to do was call 
Social Security.  The Board also notes that a document 
prepared by a representative of the Social Security 
Administration in August 1999 reflects that "[the appellant] 
became entitled to spousal benefits in 04/1980 [and] she 
automatically began receiving widow benefits when he passed 
away in 12/84."  

Similarly, in a letter dated in March 2002, the Social 
Security Adminatrion made the following statement:

Claimant was receiving benefits prior to the number 
holder's death as a mother with child in care.  
Automatic conversion happened in 12-84 to 
survivor's benefits and again in 09-98 when she 
turned 60, to widow's benefits.  All of these 
conversions happened without any actual 
applications being filed.  [emphasis added].  

The Board finds that these multiple instances in which the 
SSA effectively denied receipt of the form contemplated under 
§ 3.153 outweigh any suggestion contained in the August 1999 
letter from SSA which vaguely suggested that an application 
had in fact been made.  Accordingly, and earlier effective 
date may not be assigned pursuant to 38 C.F.R. § 3.153.  

The Board has also considered the assertions of the appellant 
that she did, in fact, file an application for DIC benefits 
shortly after her husband's death in December 1984, and that 
she thereafter "just kept working on to try to get something 
established," apparently for 10 years thereafter.  As set 
forth above, however, the record shows no indication that 
either an application for DIC benefits or any follow-up was 
received at the RO prior to March 7, 1995.  Moreover, in her 
March 1995 form she denied having previously filed a claim 
for benefits.  In view of the foregoing, the preponderance of 
the evidence establishes that a claim for DIC benefits was 
not filed prior to March 7, 1995.  Accordingly, an earlier 
effective date is not warranted.


ORDER

An effective earlier than March 7, 1995 for an award of DIC 
benefits, based on the provisions of 38 U.S.C.A. § 1151, is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


